11-2980 (L)
    Jiang v. Holder
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 25th day of July, two thousand thirteen.

    PRESENT:
             DENNIS JACOBS,
                  Chief Judge,
             JON O. NEWMAN,
             PIERRE N. LEVAL,
                  Circuit Judges.
    ____________________________________

    MING ZHING JIANG, AKA KHOAN QUOC                             10-625
    GIANG v. HOLDER,
    A077 994 474
    ____________________________________
    JIN QIU JIANG v. HOLDER,                                     11-2261
    A095 648 663
    ____________________________________

    XIA DONG, MIN JIANG v. HOLDER,                               11-2980 (L)
    A096 266 560                                                 11-3043 (Con)
    A073 176 882
    ____________________________________

    SHUN ZHOU CHEN, AKA MING TUNG LEE                            11-3695
    v. HOLDER,
    A078 066 264
    ____________________________________


    07012013-1-4
        UPON DUE CONSIDERATION of these petitions for review of

Board of Immigration Appeals (“BIA”) decisions, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petitions for review

are DENIED.

        Each of these petitions challenges a decision of the

BIA either affirming a decision of an Immigration Judge

(“IJ”) denying a motion to reopen or denying a motion to

reopen in the first instance.          The applicable standards of

review are well-established.        See Jian Hui Shao v. Mukasey,

546 F.3d 138, 168-69 (2d Cir. 2008); see also Ke Zhen Zhao

v. U.S. Dep’t of Justice, 265 F.3d 83, 90-91 (2d Cir. 2001).

        Petitioners, all natives and citizens of China, filed

motions to reopen based on claims that they fear persecution

because they have had one or more children in violation of

China’s population control program.          For largely the same

reasons as this Court set forth in Jian Hui Shao, 546 F.3d

138, we find no error in the agency’s decisions.          See id. at

158-72.

        Furthermore, in Ming Zhing Jiang v. Holder, No. 10-625

(1), we lack jurisdiction to review the agency’s

discretionary decision declining to reopen proceedings sua

sponte.        See Mahmood v. Holder, 570 F.3d 466, 469-70 (2d

Cir. 2009).       In Xia Dong, Min Jiang v. Holder, 11-2980 (L),
07012013-1-4                       2
11-3043 (Con) (3), the BIA reasonably concluded that

Petitioners failed to demonstrate their prima facie

eligibility for relief on account of their religion.     See

Jian Hui Shao, 546 F.3d at 169-72.     In Shun Zhou Chen v.

Holder, 11-3695 (4), we find no error in the BIA’s

conclusion that the Petitioner failed to demonstrate

materially changed country conditions regarding the

treatment of Catholics in China that would excuse the

untimely filing of his motion.      See 8 U.S.C.

§ 1229a(c)(7)(C); see also Jian Hui Shao, 546 F.3d at 169-

72.

        For the foregoing reasons, these petitions for review

are DENIED.     As we have completed our review, any stay of

removal that the Court previously granted in these petitions

is VACATED, and any pending motion for a stay of removal in

these petitions is DISMISSED as moot.     Any pending request

for oral argument in these petitions is DENIED in accordance

with Federal Rule of Appellate Procedure 34(a)(2), and

Second Circuit Local Rule 34.1(b).

                               FOR THE COURT:
                               Catherine O’Hagan Wolfe, Clerk




07012013-1-4                    3